Citation Nr: 1451673	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of a fractured right zygoma.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 18, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from December 1968 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Clarification of Issues on Appeal

During the pendency of the appeal, the Veteran was awarded a total schedular evaluation for his service-connected coronary artery disease, effective July 18, 2011.  See November 2013 rating decision.  As the Veteran has not asserted that his other service-connected disabilities (excluding coronary artery disease), by themselves, preclude employment, the Board has amended the issue as reflected above.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008).

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU as of March 19, 2011; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment as of this date consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met as of March 19, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Prior to July 18, 2011, the Veteran was service-connected for coronary artery disease, evaluated as 60 percent disabling, bilateral hearing loss and tinnitus, each evaluated as 10 percent disabling, and residuals of a fractured right zygoma, evaluated as noncompensable.  The Veteran is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation as of March 19, 2011.

The report of a March 2011 VA examination notes the Veteran's history of congestive heart failure exacerbation in 2009.  The examiner noted the most recent stress test, conducted in June 2002, showed a workload tolerance of 7 metabolic equivalent (METs), though the examiner stated that the Veteran's activity level had since decreased because of shortness of breath.  The VA examiner estimated the Veteran's current workload tolerance as 4 METs (consistent with activities such as light yard work (weeding), mowing the lawn with a power motor and brisk walking).  

Significantly, even though the medical evidence of record suggests the Veteran would be capable of performing sedentary work during this period, the Board observes the Veteran's reported employment history consists solely as a commercial truck driver, employment which would be precluded by the Veteran's heart disability.  Further, the Veteran has reported having received no post-high school education.  Therefore, in light of the Veteran's education and occupational background, the Board finds it unlikely that the Veteran would obtain and maintain gainful employment in a sedentary occupation.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.  While the Veteran's claim for a TDIU was received at the earliest in May 2011, the Board has assigned an effective date of March 19, 2011, the date at which it is factually ascertainable that the Veteran's service-connected disabilities would preclude gainful employment.  See 38 C.F.R. § 3.400(o)(2) (2014).


ORDER

A TDIU is granted as of March 19, 2011.


REMAND

The Veteran claims entitlement to service connection for a cervical spine disability.  Specifically, he contends that his current neck condition was caused by the same injury which resulted in his now service-connected residuals of a fractured right zygoma.  A November 2009 VA rheumatology note indicates a diagnosis of Crohn's disease with associated ankylosing spondylitis changes in the cervical area.  In a January 2010 addendum, the VA physician stated that ankyloses spondylitis is a slow progressing disease and, given the level of advancement of the Veteran's condition, "it is conceivable that disease initiation...might have coincided with [the Veteran's] military service." 

The January 2010 statement is too speculative on which to base an award of service connection.  However, this statement does trigger VA's duty to provide the Veteran a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, the Veteran should be provided a VA examination to address the nature and etiology of his current cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed cervical spine disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. is it at least as likely as not (probability of at least 50 percent) that any current cervical spine disability is etiologically related to his active service, to include in-service trauma (noted by the Veteran to be "whiplash")?  In offering this opinion, the examiner must comment on the Veteran's reported onset of symptomatology and may not rely solely on "normal" findings at service entrance and separation.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current cervical spine disability is either proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) his service-connected residuals of a fractured right zygoma?  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


